IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

THEOPHILUS BESSELLIEU,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4508

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 6, 2017.

An appeal from the Circuit Court for Duval County.
Steven B. Whittington, Judge.

Theophilus Bessellieu, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Robert Charles Lee, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant, Theophilus Bessellieu, challenges the summary denial of his rule

3.850 motion. In his brief, Bessellieu raised four issues. This Court affirms without

further comment on three of the issues. However, Appellant’s argument that Ground

One of his motion was not conclusively refuted by the portions of the record attached

to the lower court’s order is found to have merit. The lower court’s attachment of an
outdated Information has led us to this conclusion. We hereby reverse and remand

with instruction to either attach portions of the record conclusively refuting

Appellant’s claim in Ground One, or to conduct an evidentiary hearing to determine

whether ineffective assistance of counsel was provided.

      REVERSED and REMANDED for attachment of record evidence to the

lower court’s order, or, in the event of the absence of such evidence, for an

evidentiary hearing.

ROBERTS, C. J., WINOKUR, and M.K. THOMAS, JJ., CONCUR.




                                        2